Exhibit 10.7
(ICL LOGO) [c11333c1133301.gif]
6 December, 2010
The Scotts Company LLC
14111 Scotts Lawn Road, Marysville, Ohio, U.S.A.
Dear Sirs:
Final Binding Offer for the Global Professional Business of The Scotts
Miracle-Gro Company
We refer to the proposed agreement for the sale and purchase of the Global
Professional Business (the “Group”), which may be entered into by The Scotts
Company LLC (the “Seller”), each of the entities listed as a Share Seller in
column 1 of Part 1 of Schedule 1 to the share and asset sale and purchase
agreement, the form of which is attached as Exhibit A (“Sale and Purchase
Agreement") and each of the entities listed as a Business Seller in column 1 of
Part 2 of Schedule 1 to the Sale and Purchase Agreement (each a “Share Seller”
or “Business Seller” and collectively, together with the Seller, the “Sellers”)
and Israel Chemicals Limited (the “Purchaser”) and each of the entities listed
as a Share Purchaser in column 4 of Schedule 1 to the Sale and Purchase
Agreement and as a Business Purchaser in column 3 of Part 2 of Schedule 1 to the
Sale and Purchase Agreement (in each case as such list of entities may be varied
by the Purchaser with the prior agreement of the Seller) (each a “Share
Purchaser” or “Business Purchaser” and collectively, together with the
Purchaser, the “Purchasers”), concerning the possible acquisition of the shares
of the Group Companies and the businesses listed in Parts 1 and 2 of Schedule 1
to the Sale and Purchase Agreement (the “Transaction”).
Capitalised terms used but not otherwise defined herein (including in the
Appendix hereto) shall have the meanings ascribed to them in the Sale and
Purchase Agreement.
All references in this letter to times are London times.
The Purchaser hereby makes a final, binding, irrevocable and fully financed
offer for the acquisition of the Group, by itself and/or other Purchasers, on
the terms of the Sale and Purchase Agreement (the “Offer”). A copy of the Sale
and Purchase Agreement, initialled by the Purchaser to confirm it is the sale
and purchase agreement to which the Offer relates, is attached as Exhibit A to
this letter. A copy of the Disclosure Letter referred to in the Sale and
Purchase Agreement and initialled by the Purchaser is attached as Exhibit B to
this letter. The Purchaser shall use its reasonable endeavours to procure that
each of the other Purchasers will enter into the Sale and Purchase Agreement and
all other agreements and documents referred to in the Sale and Purchase
Agreement to which such Purchasers are intended to be a party (together the
“Relevant Agreements") prior to Consultation Completion (as defined below) or,
failing which, itself to enter into each Relevant Agreement on its own behalf.

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



1  
Offer Acceptance

  1.1  
Once the Purchaser has delivered original executed signature pages of the Sale
and Purchase Agreement and the Disclosure Letter to the Seller and the Seller
has delivered original, executed signature pages of this letter to the
Purchaser, the Offer shall remain valid and in effect, and shall be irrevocable,
until 11.59pm on the earlier of:

(a) 6 June 2011; and
(b) the date that is ten calendar days after the completion of the process of
consultation, information, notice, effects bargaining of or with the Dutch Works
Council (as defined in Appendix 1) required to be carried out pending the
Seller’s consideration whether or not to accept the Offer and enter into the
Sale and Purchase Agreement (the “Consultation Process”), such completion (the
“Consultation Completion”) to take effect upon the delivery of the Works Council
Opinion (as defined in Appendix 1) to the Seller, as set out in Appendix 1,
(in either case as such date may be extended pursuant to paragraph 1.2 or
otherwise by agreement between the Seller and the Purchaser) (the “Offer
Expiration Date”).

  1.2  
If either the Seller or the Purchaser considers in its reasonable discretion
that in order to complete the Consultation Process it is advisable to continue
the Consultation Process beyond the date in paragraph 1.1(a), the Seller or the
Purchaser (as appropriate) may by notice in writing to the Purchaser or Seller
(as the case may be) extend the date in paragraph 1.1(a) once only by up to a
further two months. Any such notice must be delivered to the Purchaser or Seller
(as the case may be) at least five calendar days before the date in paragraph
1.1(a).

  1.3  
If, following Consultation Completion, the Seller delivers written notice to the
Purchaser of its intention to proceed with the Transaction in the form of the
acceptance notice as attached to this letter at Exhibit C (the “Acceptance
Notice”) accompanied by six original signature pages of the Sale and Purchase
Agreement duly executed by the Sellers, and the Disclosure Letter duly executed
by the Sellers, prior to 11:59pm on the Offer Expiration Date, then upon
delivery thereof the Sale and Purchase Agreement shall become a valid and
binding agreement of the parties thereto in accordance with its terms.

  1.4  
At the date on which the Sale and Purchase Agreement becomes binding, all rights
and obligations of the Sellers and the Purchasers under this letter shall
terminate.

2  
Dutch Works Council and Consultation Process

  2.1  
The Seller shall use its reasonable efforts to procure that the management of
the Group complies with all appropriate information and/or consultation
procedures in connection with the Consultation Process and accordingly convenes
the Dutch Works Council promptly with a view to obtaining expeditious delivery
of the Dutch Works Council Opinion. The Seller shall keep the Purchaser
reasonably informed (subject to applicable confidentiality obligations and/or
constraints) of the status of matters relating to the Consultation Process,
including promptly furnishing the Purchaser with copies of notices or other
communications received by the Seller as part of the Consultation Process
including but not limited to the Works Council Opinion.

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



  2.2  
The Purchaser agrees to cooperate, as may be required, with the Seller and the
Group, including by providing any documents and information relating to the
Purchaser that may be reasonably requested by the Dutch Works Council and by
attending any meetings organised by the Dutch Works Council upon receipt by the
Purchaser of reasonable notice thereof. The Purchaser undertakes not to do
anything that is likely to prejudice a favourable outcome of the Consultation
Process. The Purchaser will consult with the Seller and consider in good faith
any issues and proposals in relation to the Transaction that may be raised as
part of the Consultation Process by the Dutch Works Council provided that the
Purchaser’s obligation in this respect will be limited to such consultation and
consideration in good faith and the Purchaser shall not be obliged to agree to
any modification to the Transaction or to the Sale and Purchase Agreement.

3  
Termination Fee

  3.1  
If the Seller has not delivered to the Purchaser the Acceptance Notice,
accompanied by 6 original signature pages of the Sale and Purchase Agreement
duly executed by each of the Sellers and the Disclosure Letter duly executed by
each of the Sellers, prior to 11:59pm on the Offer Expiration Date, the Seller
shall pay to the Purchaser (on its own behalf and on behalf of each of the Share
Purchasers) a fee of U.S. $7.5 million (the “Termination Fee”). If the
Termination Fee is required to be paid pursuant to this paragraph 3, such
payment shall be made promptly (and in any event not later than five Business
Days after the Offer Expiration Date) in the form of an electronic funds
transfer to a bank account nominated by the Purchaser. Upon the Purchaser’s
receipt of the Termination Fee in accordance with this paragraph 3, all rights
and obligations of the Sellers and the Purchasers under this letter, save for
the obligations set out in paragraph 8 of this letter, shall terminate.

  3.2  
Any payment by the Seller pursuant to paragraph 3.1 in circumstances where the
Seller or any other Share Seller or Business Seller has failed to comply in all
material respects with their respective obligations under this letter will be
without prejudice to all other rights or remedies available to the Purchaser,
including the right to claim damages.

4  
Financing

The Purchaser hereby confirms that the Purchasers shall have at Closing
sufficient financing to fulfil the Purchasers’ consideration payment obligations
under the Sale and Purchase Agreement.

5  
Warranty

  5.1  
The Purchaser warrants that the statements set out in schedule 13 to the Sale
and Purchase Agreement are true and accurate as of the date of this letter, in
the same terms as clause 9.4 of the Sale and Purchase Agreement. For the
purposes of this letter, references in schedule 13 to the Sale and Purchase
Agreement shall be deemed to be to the Offer and this letter.

  5.2  
The Seller warrants that the statements set out in paragraph 16 of schedule 12
to the Sale and Purchase Agreement are true and accurate as of the date of this
letter, in the same terms as clause 9.1.1 in the Sale and Purchase Agreement to
the extent applicable to paragraph 16 of Schedule 12 to the Sale and Purchase
Agreement. For the purposes of this letter, references in paragraph 16 of
schedule 12 to the Sale and Purchase Agreement shall be deemed to be to the
Offer and this letter.

  5.3  
Each of the Seller and the Purchaser agrees to comply on and after the date of
this letter until it is terminated in accordance with its terms, with their
respective obligations set out in clause 9.5 of the Sale and Purchase Agreement
and they shall be incorporated herein as if they were set out in full in this
letter.

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



6  
Satisfaction of Conditions Precedent and Pre-Closing Obligations

  6.1  
Each of the Seller and the Purchaser agrees to comply and to procure that the
other Sellers and the other Purchasers, as the case may be, shall comply, on and
after the date of this letter until it is terminated in accordance with its
terms, with their respective obligations set out in clauses 2.7.2, 3.2, 4.2,
4.3, 4.4 and 5 of, and part 7 of schedule 4, parts 5 and 6 of schedule 5,
paragraph 4 of part 2 of schedule 6 and schedule 20 to, the Sale and Purchase
Agreement and they shall be incorporated herein as if they were set out in full
in this letter.

7  
Exclusivity and Restrictions

  7.1  
From the date of the Seller’s countersignature of this Offer until the earlier
to occur of: (a) the date of the Sellers’ execution of the Sale and Purchase
Agreement; and (b) 6 June 2011 , the Seller shall not, and shall procure that no
member of the Seller’s Group nor any of its or their respective employees and
advisers shall:

  7.1.1  
continue discussions or make other contact with third parties in connection with
the Group with a view to a sale or disposal transaction taking place in respect
of the Group or a material part thereof and will not make available any
additional confidential information relating to the Transaction to any third
parties; and

  7.1.2  
solicit, initiate or encourage any approach, contact, proposal or offer, enter
into, continue or facilitate, discussions or negotiations, engage with anyone
who makes unsolicited contact or enter into or consummate any agreement or
arrangement, from or with any person other than us for the purpose of securing
an offer for the whole or any material part of the Group.

8  
Confidentiality

  8.1  
Subject to paragraphs 8.2 and 8.3, for 12 months after the date of this letter,
the Seller shall and shall procure that each member of the Seller’s Group shall
treat as strictly confidential and not disclose or use any information which
relates to:

  8.1.1  
the Offer or the provisions of this letter; and

  8.1.2  
the negotiations relating to the Offer and the provisions of this letter,

without the prior written approval of the Purchaser.

  8.2  
Notwithstanding paragraph 8.1, the Purchasers agree that, upon countersignature
of this letter by the Seller, each of The Scotts Miracle-Gro Company and the
Purchaser may announce the Offer and the contents of this letter.

  8.3  
Paragraph 8.1 shall not prohibit disclosure or use of any information by the
Seller or any member of the Seller’s Group if and to the extent:

  (i)  
the disclosure or use is required by law, any regulatory body or any stock
exchange on which the shares of any of the Sellers or Purchasers (or their
respective holding companies) are listed (including where this is required as
part of any actual or potential offering, placing and/or sale of securities of
any member of the Seller’s Group or the Purchaser’s Group);

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



  (ii)  
the disclosure or use is required to vest the full benefit of this letter in any
party;

  (iii)  
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this letter or any other Transaction Document or the disclosure
is made to a Tax Authority in connection with the Tax affairs of the disclosing
party;

  (iv)  
the disclosure is made to professional advisers of any party on a need-to-know
basis and on terms that such professional advisers undertake to comply with the
provisions of paragraph 8.1 in respect of such information as if they were a
party to this letter;

  (v)  
the information is or becomes publicly available (other than by breach of the
Confidentiality Agreement or of this letter);

  (vi)  
the other party has given prior written approval to the disclosure or use; or
    (vii)  
the information is independently developed after Closing,

provided that prior to disclosure or use of any information pursuant to
paragraph 8.3(i), 8.3(ii) or 8.3(iii) the Seller shall promptly notify the
Purchaser of such requirement with a view to providing the Purchasers with the
opportunity to contest such disclosure or use or otherwise to agree on the
timing and content of such disclosure or use.

9  
Counterparts

This letter may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this letter by executing any such counterpart.

10  
Governing Law

The Offer, this letter and the documents to be entered into pursuant to this
letter and any non-contractual obligations arising out of or in connection with
any of them, save as expressly referred to therein, shall be governed by and
construed in accordance with English law.
Each of the Seller and the Purchaser irrevocably agree that the courts of
England are to have exclusive jurisdiction to settle any dispute which may arise
out of or in connection with the Offer, this letter and the documents to be
entered into pursuant to this letter and that accordingly any proceedings
arising out of or in connection with the Offer, this letter and the documents to
be entered into pursuant to this letter shall be brought in such courts. Each of
the Seller and the Purchaser irrevocably submits to the jurisdiction of such
courts and waives any objection to proceedings in any such court on the ground
of venue or on the ground that proceedings have been brought in an inconvenient
forum.

11  
Process Agent

  11.1  
Seller’s Process Agent

  11.1.1  
The Seller hereby irrevocably appoints Scotts Holdings Limited of Salisbury
House, Weyside Park, Godalming, Surrey, GU7 1XE as its agent to accept service
of process in England and Wales in any legal action or proceedings arising out
of this letter, service upon whom shall be deemed completed whether or not
forwarded to or received by them.

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



  11.1.2  
The Seller agrees to inform the Purchaser in writing of any change of address of
such process agent within 28 days of such change.

  11.1.3  
If such process agent ceases to be able to act as such or to have an address in
England and Wales, the Seller irrevocably agrees to appoint a new process agent
in England and Wales acceptable to the Purchaser and to deliver to the Purchaser
within 14 days a copy of a written acceptance of appointment by the process
agent.

  11.2  
Purchaser’s Process Agent

  11.2.1  
The Purchaser hereby irrevocably appoints Cleveland Potash Limited of Boultby
Mine, Loftus, Saltburn by the Sea, Cleveland, TS13 4UZ as its agent to accept
service of process in England and Wales in any legal action or proceedings
arising out of this letter, service upon whom shall be deemed completed whether
or not forwarded to or received by them.

  11.2.2  
The Purchaser agrees to inform the Seller in writing of any change of address of
such process agent within 28 days of such change.

  11.2.3  
If such process agent ceases to be able to act as such or to have an address in
England and Wales, the Purchaser irrevocably agrees to appoint a new process
agent in England and Wales acceptable to the Seller and to deliver to the Seller
within 14 days a copy of a written acceptance of appointment by the process
agent.

Yours faithfully,
SIGNED by /s/ Shahar Yosef, EVP Corporate Development                  and /s/
Eli Amit, VP, Economics            
on behalf of ISRAEL CHEMICALS LIMITED

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



The Offer is irrevocable as from the date hereof but the countersignature by the
Seller is solely for the purpose of evidencing its agreement to the Seller’s
undertakings set forth in paragraphs 2, 3, 5, 6, 7 and 8 hereof. Such
countersignature shall not be construed as an acceptance of the Offer to acquire
the Shares contemplated herein and any such acceptance shall only be made in
accordance with the terms of paragraph 1 hereof.
on behalf of THE SCOTTS COMPANY LLC,

     
/s/ James Hagedorn, CEO
   
 
   

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



Appendix 1
Works Council Procedures
Delivery of Works Council Opinion. The Works Council Opinion will be treated as
having been delivered to the Seller on the earlier of:

(a)  
receipt by Scotts International B.V. of an unconditional positive advice from
the Dutch Works Council to enter into the Transaction; and

(b)  
in the event of (i) a negative advice from the Dutch Works Council to enter into
the Transaction, (ii) a positive advice which includes conditions that are
unacceptable to Scotts International B.V. to enter into the Transaction, or
(iii) the Dutch Works Council failing to render advice, on the earlier of:

  (i)  
the first day after lapse of the one-month waiting period (opschortingstermijn)
(as set out in article 25, paragraph 6, of the Dutch Works Council Act), without
the Dutch Works Council having initiated legal proceedings before the Enterprise
Chamber of the Amsterdam Court of Appeal (the ”Enterprise Chamber”) (as set out
in article 26, paragraph 1, of the Dutch Works Council Act);
    (ii)  
receipt by Scotts International B.V. of an unconditional and irrevocable waiver
by the Dutch Works Council to initiate legal proceedings before the Enterprise
Chamber during any remaining portion of the one-month waiting period or the
Dutch Works Council otherwise giving its explicit consent to Scotts
International B.V. proceeding with the Transaction; or
    (iii)  
the Enterprise Chamber, after legal proceedings in accordance with article 26,
paragraph 1, of the Dutch Works Council Act have been initiated, rendering a
final order dismissing the Dutch Works Council’s appeal such that it does not
prevent Scotts International B.V. entering into the Transaction.

The Seller and the Purchaser acknowledge that in the context of the Consultation
Process, the Dutch Works Council may seek certain commitments in writing from
the Purchaser or impose (other) conditions on relevant members of the
Purchaser’s Group. The Seller shall notify the Purchaser of any requests for
such commitments or (other) conditions stipulated by or on behalf of the Dutch
Works Council. In such an event, the Seller shall, in consultation with the
Purchaser, negotiate and/or liaise in good faith with the Dutch Works Council to
seek an outcome satisfactory to both the Purchaser and the Seller, taking into
account the principles set forth in the final sentence of paragraph 2.2 of this
letter.

 
Defined Terms. In this Appendix, the following terms have the meanings set out
alongside them:

  1.1  
“Dutch Works Council” means the works council at Scotts International B.V.; and
    1.2  
“Works Council Opinion” means the advice of the Dutch Works Council to be sought
in connection with the Transaction in accordance with applicable law.

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Sale and Purchase Agreement

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Disclosure Letter

     
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Acceptance Notice pursuant to paragraph 1.3 of the Offer Letter
[ON THE LETTERHEAD OF THE SCOTTS COMPANY LLC]
TO: [PURCHASER]
DATE: [•]
WE REFER TO THE LETTER DATED 6 DECEMBER 2010 FROM THE PURCHASER ADDRESSED TO THE
SELLER CONCERNING THE FINAL BINDING OFFER FOR THE ACQUISITION OF THE SHARES AND
BUSINESSES OF THE COMPANIES LISTED IN PARTS 1 AND 2 OF SCHEDULE 1 TO THE SALE
AND PURCHASE AGREEMENT (THE “OFFER LETTER”).
CAPITALISED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME
MEANINGS AS ASCRIBED TO THEM IN THE OFFER LETTER.
THE SELLER HEREBY PROVIDES NOTICE TO THE PURCHASER OF THE SELLERS’ AGREEMENT TO
ACCEPT THE OFFER AND PROCEED WITH THE TRANSACTION ON THE TERMS AND CONDITIONS
SET OUT IN THE SALE AND PURCHASE AGREEMENT. ENCLOSED WITH THIS NOTICE IS THE
SALE AND PURCHASE AGREEMENT EXECUTED BY THE SELLERS. THIS NOTICE CONSTITUTES THE
ACCEPTANCE NOTICE FROM THE SELLERS TO THE PURCHASER FOR THE PURPOSES OF
PARAGRAPH 1.3 OF THE OFFER LETTER.
THIS NOTICE AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN CONNECTION
WITH IT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH LAW.
[•],
on behalf of THE SCOTTS COMPANY LLC,

         
(IMAGE) [c11333c1133302.gif]
  Millenium Tower, 23 Aranha St., Tel-Aviv, Israel
Tel: 972-3-6844400 Fax: 972-3-6844464
 
    .  

 

 